Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Claim rejections 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13, 15-16 and 18-20 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Publication 2018/0209199, hereafter referred to as ‘Liu ‘199’. Liu ‘199 discloses a safety eye light operable to provide additional lighting in a garage (figures 1-4B) comprising: a first eye-light body (210, 230) operable to house components (para. numbers 21 and 25) of a safety eye light (218, 316); a first safety eye (150, 152 & 154, see para. numbers 20-21 or infrared sensor 314, see para. # 25) operable to at least one of generate and sense an infrared beam (para. # 25); a first safety light (first safety light can be 218 or 316) operable to create a source of light emitted from said safety eye light (para. numbers 21 and 25); and wired communication extending from said first eye-light body (figures 1 and 4A) operable to communicate with an electric operator 140 of a garage door opening system (para. numbers 19 and 29).
Regarding claim 2, the safety eye light of claim 1 whereas said first safety light is directed from a front facing face of said safety eye light (figures 2-3 and para. numbers 21 and 25).

Regarding claim 4, the safety eye light of claim 1 whereas said first safety light is directionally adjustable (para. # 25, controller 214 adjust light in a direction based on certain conditions).
Regarding claim 5, the safety eye light of claim 1 further comprising a medial safety light 330 on a medial facing face (fig. 3B) of said safety eye light.
Regarding claim 6, the safety eye light of claim 1 further comprising: a second safety light on said first eye-light body; and whereas said first safety light and said second safety light have axes of illumination that are non-parallel (para. numbers 21 and 25).
Regarding claim 7, the safety eye light of claim 1 further comprising: a second safety light on said first eye-light body; and whereas said first safety light and said second safety light have axes of illumination that are parallel (para. numbers 21 and 25).
Regarding claim 8, the safety eye light of claim 1 whereas said first eye-light body comprises a motion sensor (154, 314) operable to activate said first safety light upon sensing movement in a garage.
Regarding claim 9, the safety eye light of claim 1 whereas said first eye-light body comprises a wireless control sensor 214 operable to receive signals from a remote control device 160 operable to at least one of activate and inactivate said safety eye light (para. numbers 19 and 29).
Regarding claim 10, the safety eye light of claim 1 whereas said first eye-light is activated by depressing an activation button 142 on at least one of a: wall mounted control 140, a visor remote control, and a key chain remote control.
Regarding claim 11, Liu ‘199 discloses a safety eye light system operable to provide additional lighting in a garage (figures 1-4B) comprising: a first eye-light body 210 operable to house components (para. # 21) of a safety eye light 218; a second eye-light body 230 operable to house components (para. # 25) of a safety eye light 316; a first safety eye (152 or 314) operable to at least one of generate and 
Regarding claim 12, the safety eye lights of claim 11 whereas at least one of said first safety light and said second safety light is directed from a front facing face of respective first and second eye-light bodies (figures 2-3 and para. numbers 21 and 25).
Regarding claim 13, the safety eye lights of claim 11 whereas said first safety light is fixed on a front facing face of said first safety eye light and said second safety light is fixed on a front facing surface of said second safety eye light. (figures 2-3 and para. numbers 21 and 25).
Regarding claim 15, the safety eye light of claim 11 whereas at least one of said first eye-light body and said second eye-light body comprises a medial safety light (218, 316).
Regarding claim 16, The safety eye light of claim 11 whereas said first safety light in a first safety eye light and a first safety light in a second safety eye light have axes of illumination that are directed in a lateral direction (para. numbers 21 and 25).
	Regarding claim 18, the safety eye light of claim 11 whereas at least one of said first eye-light body and said second eye-light body comprises a motion sensor (154, 314) operable to activate said first safety light and second safety light upon sensing movement in a garage (para. numbers 20-21 and 25).
Regarding claim 19, the safety eye light of claim 11 whereas at least one of a first eye-light body and a second eye- light body comprises a wireless control sensor 214 operable to receive signals from a 
Regarding claim 20, Liu ‘199 discloses a method of operating a safety light in a safety eye light (218, 316) comprising the steps of: obtaining a garage door opener system (para. numbers 15-20) comprising at least an electric operator 140, a remote control 160, and a safety eye light whereby at least one of the electric operator and safety eye light comprises a wireless control sensor 214; at least one of programing and pre-programing a button on said remote control to send a wireless signal (para. #’s 29-31 and figure 4A); and receiving said wireless signal by said wireless control sensor 214 causing consequent at least one of opening and closing a light power line switch in electrical communication with a safety light 218 of a safety eye light resulting in consequent illumination or dis-illumination of said safety light (see para. # 29, controller 214 includes wireless control sensor to operate and provide power to lighting unit 218 via remote control 160).

			Allowable subject matter
Claims 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875